Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31 recites the range “a solid plasticizer having a melt point of at least 80 degrees C”. Written support is only found for 80 to 160 degrees C within ¶ 27 of the specification as originally filed. Since written support is not found for temperatures in excess of 160 degrees C, claim 31 fails to comply with the written description requirement. 
Claim Rejections - 35 USC § 103
Claim(s) 1-4 and 8-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (U.S. Pat. No. 6,410,627) as evidenced by Blumenthal (U.S. Pat. No. 5,750,605) and Iovine (U.S. Pat. No. 5,252,646).
Regarding Claims 1-3, Paul teaches hot melt adhesive compositions (Abstract) comprising 40-60 wt% sulfonated copolyester / polylactide homopolymers or copolymers as base polymer (Col. 2, Lines 4-50; Col. 6, Lines 30-67) and plasticizer (Col. 9, Lines 11-14). Paul teaches polylactide and be amorphous polymers such as poly(D,L-lactide) or poly(meso-lactide) are suitable for use (Col. 6, Lines 45-67). As evidenced by Blumenthal and Iovine, sulfonated copolyester and polylactide are known to be biodegradable/compostable (see Col. 1, Lines 42-63 of Blumenthal and Abstract of Iovine). Since Paul describes adhesives where biodegradable/compostable base polymer constitutes a significant proportion of the adhesive, there would be an expectation that the adhesives of Paul would, at the very least, be partially-compostable in the absence of evidence to the contrary. 
Paul teaches the use of sulfonated copolyester and polylactide base polymers individually, but differs from the subject matter claimed only by the actual combination of such polymers. In this regard, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). In light of the cited case law, since Paul teaches sulfonated copolyester and polylactide individually, it would have been obvious to one of ordinary skill in the art to utilize both in combination with an expectation that the resulting composition would be suitable for use as a hot melt adhesive. 
Regarding Claim 4, since Paul describes hot melt adhesives, it is readily understood that such compositions would exhibit bonding upon cooling. Moreover, Paul suggests substantially the same sulfonated copolyester / polylactide base polymers with plasticizer. Therefore, such adhesives are seen to necessarily exhibit a bond performance of at least 80% upon cooling in the absence of evidence to the contrary.
Regarding Claim 8, the sulfonated copolyesters are water-dispersible (Col. 4, Lines 33-42). 
Regarding Claims 9-12, Paul teaches solid plasticizers such as 1,4-cyclohexane dimethanol dibenzoate (Col. 9, Lines 31-32). 
Regarding Claims 13-15, Paul teaches other plasticizers such as polyethylene glycol (Col. 9, Lines 40-41). With respect to combination of plasticizers, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). In light of the cited case law, since Paul describes various plasticizers individually, including PEG, it would have been obvious to one of ordinary skill in the art to utilize a combination of plasticizers to predictably afford workable plasticized hot melt adhesive compositions. 
Paul teaches 0-45 wt% of plasticizer is used (Col. 10, Lines 5-60), which overlaps the claimed range. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Paul suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Paul. See MPEP 2123.
Regarding Claims 16-19, Paul teaches 0.1-3 wt% of antioxidants such as 6-(4-hydroxyphenoxy-2,4-bis(n-octylthio)-1,3,5-triazine hindered phenol antioxidant (Col. 9, Line 58 to Col. 10, Line 4). The disclosed range overlaps the claimed range. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Paul suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Paul. See MPEP 2123.
Regarding Claim 20, Paul expressly teaches the adhesives comprise 5-40 wt% of high hydroxyl number compound that have a hydroxyl number greater than 100 mg KOH/g (Abstract). The endpoints describe by Paul and the instant claim overlap (specifically, at 5 wt%). It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Paul suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Paul. See MPEP 2123.
Regarding Claim 21, Paul teaches the viscosity of the sulfonated copolyesters range from 1,000 – 1,000,000 cP at 350 degrees F, which generally correlates with molecular weight (Col. 4, Lines 60-61). In comparison, the sulfonated copolyesters of the present application are described as having viscosities ranging from 1,000 to 100,000 at 350 degrees F (¶ 21 of the specification as filed). Both Paul and the present application create copolyesters in the same manner (see Col. 4, Lines 43-46 of Paul and ¶ 23 of the specification as originally filed). Since Paul describes sulfonated copolyesters with overlapping viscosity characteristics, in stands to reason that the range of sulfonated copolyesters describe by Paul would intrinsically overlap the weight average molecular weight values claimed in the absence of evidence to the contrary. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Paul suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Paul. See MPEP 2123.
Regarding Claim 22, Paul teaches polylactic acid polymers with number average molecular weights ranging from 10,000 to 200,000 (Col. 6, Lines 30-44). In comparison, the specification uses polylactic acid polymers with number average molecular weights ranging from 3,000-200,000 (¶ 17 of the instant specification). Since Paul obviates the same polylactic acid polymers that are described by the specification, such polymers are seen to intrinsically possess the melt index characteristics claimed in the absence of evidence to the contrary. 
Regarding Claim 23, Paul obviates the creation of hot melt adhesives with sulfonated copolyester / polylactide homopolymers or copolymers as base polymer. As evidenced by Blumenthal and Iovine, sulfonated copolyester and polylactide is known to be biodegradable/compostable (see Col. 1, Lines 42-63 of Blumenthal and Abstract of Iovine). Moreover, Paul is seen to suggest the same plasticizers as described within the specification (see for instance 1,4-cyclohexane dimethanol dibenzoate). Since Paul is seen to obviate the creation of adhesives with the same biodegradable/compostable materials, it stands to reason that such adhesives would necessarily exhibit the biodegradation characteristics claimed in the absence of evidence to the contrary.
Regarding Claim 24, Paul obviates the creation of hot melt adhesives with sulfonated copolyester / polylactide homopolymers or copolymers as base polymer. Moreover, Paul is seen to suggest the same plasticizers as described within the specification (see for instance 1,4-cyclohexane dimethanol dibenzoate). Paul suggests the same content of plasticizers (see Col. 9, Lines 11-14). Since Paul obviates the creation of adhesives comprising substantially the same materials with similar amounts of plasticizer, it stands to reason such compositions would necessarily overlap compositions that exhibit the same softening points in the absence of evidence to the contrary. 
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (U.S. Pat. No. 6,410,627) as evidenced by Blumenthal (U.S. Pat. No. 5,750,605) and Iovine (U.S. Pat. No. 5,252,646) and Polymer Add (1,4-Cyclohexane Dimethanol Dibenzoate Technical Datasheet).
The discussion regarding Paul, Blumenthol, and Iovine within ¶ 9-21 is incorporated herein by reference. 
Regarding Claim 31, Paul teaches solid plasticizers such as 1,4-cyclohexane dimethanol dibenzoate (Col. 9, Lines 31-32). As evidenced by Polymer Add, the melting point of 1,4-cyclohexane dimethanol dibenzoate is roughly 117-120 degrees C (Page 1). 
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764